Citation Nr: 0022494	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for peptic ulcer disease.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fracture to the right clavicle 
with traumatic arthritis.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1980.  Service connection was granted for both the peptic 
ulcer disease and right clavicle fracture by a March 1981 
rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied disability ratings in excess of 20 percent for 
the peptic ulcer disease and right clavicle fracture, as well 
as a TDIU.  The veteran was subsequently assigned a 30 
percent rating for his right clavicle by an April 1996 
determination.  He was assigned the 40 percent rating for his 
peptic ulcer disease by a January 2000 determination.

The veteran provided testimony at a personal hearing 
conducted before the RO in April 1995, a transcript of which 
is of record.  He was also scheduled to provide testimony 
before the undersigned Board Member in May 1997, but failed 
to appear.  However, for the reasons stated below, the Board 
finds that the veteran is entitled to another hearing.


REMAND

On his VA Form 9, Appeal to the Board, the veteran reported 
that he wanted to appear at a personal hearing before a 
Member of the Board at a local VA office (hereinafter, 
"Travel Board hearing") in conjunction with his appeal.  
The record reflects that he was subsequently scheduled to 
provide testimony before the undersigned Board Member on May 
23, 1997, but failed to appear.

The record reflects that the veteran subsequently submitted a 
statement dated May 29, 1997, in which he apologized for 
missing the Travel Board hearing, and requested that it be 
rescheduled.  He reported that he had made numerous 
appointments that week for his service-connected condition, 
and that he was having flare-ups all week which resulted in 
him being continually at the doctor.  As a result, he had lab 
work done at a private facility on May 20th and 21st, and had 
to return to his physician on May 23rd.  It is noted that the 
veteran submitted copies of private lab reports in support of 
this statement which have a log-in-date of May 20, 1997, and 
a report date of May 21, 1997.

VA regulations provide that if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  No 
further request for a hearing will be granted in the same 
appeal unless such failure to appear was with good cause and 
the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
A motion for a new hearing date following a failure to appear 
for a scheduled hearing must be in writing, must be filed 
within 15 days of the originally scheduled hearing date, and 
must explain why the appellant failed to appear for the 
hearing and why a timely request for a new hearing date could 
not have been submitted.  Whether good cause for such failure 
to appear and the impossibility of timely requesting 
postponement have been established will be determined by the 
Member who would have presided over the hearing.  38 C.F.R. § 
20.704(d) (1999).

It is clear that if the veteran were having medical problems 
at the time of the scheduled hearing, then he would have good 
cause for his failure to appear and would not have had the 
opportunity to file a timely postponement request.  Here, the 
veteran has submitted a written statement to that affect, and 
medical records which tend to support his statement.  
Therefore, the Board allows the veteran's motion for a new 
hearing date.  Since Travel Board hearings are scheduled by 
the RO (See 38 C.F.R. § 20.704(a)), a remand is necessary.  

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


